DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 07/26/2022 has been entered. Claims 34, 37 and 39-41 are pending in the instant patent application. Claims 34 and 37 are amended. Claims 1-33, 35, 36 and 38 are cancelled. Claims 39-41 are new. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(a) rejections and have been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 34 recites the limitation “the input module”. There is insufficient antecedent basis for these limitations in the claim.
	Claim 37 recites the limitation “the video data”. There is insufficient antecedent basis for these limitations in the claim.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the claims are an improvement to the functioning of a computer or an improvement to other technology or technical field, Examiner respectfully disagrees. The claims as currently written still recite generic computing devices implemented on a personal computer. In addition, Applicant, outside of restating the claim language, has not presented any substantial arguments as to why the presents claims are eligible under Step 2A. Furthermore, if there is any improvement set forth within the Applicant’s specification, the claim itself must reflect the disclosed improvement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claim 34, it is directed to a method, however the claim is directed to a judicial exception without significantly more. Claims 34-36 are directed to the abstract idea of retail traffic analysis.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 34, claim 34 recites to receive data, at least one of a cashier input, transactional records, and store layout information; receiving a request, the request including an instruction to generate an intelligence model related to a particular physical retail environment, the request identifying a key performance indicator related to the particular physical retail environment to be analyzed; extracting data corresponding to parameters of the key performance indicator, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data, storing the extracted data; calculating, continually and in real time, using algorithms for machine learning processes, the key performance indicator according to the extracted data as the data is received and stored; and analyzing, continually and in real time, the key performance indicator calculated for a threshold of the key performance indicator; and sending action items related to the key performance indicator to a user when the threshold is met.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place (including marketing or sales activities or behaviors), notably retail traffic analysis.
	Furthermore, the mere recitation of machine learning processes does not take the claim out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a central processing unit, a graphical user interface, input module, memory and at least two cameras. The central processing unit, a graphical user interface, input module, memory and at least two cameras are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 34 includes various elements that are not directed to the abstract idea under 2A. These elements include a central processing unit, a graphical user interface, input module, memory, at least two cameras and the generic computing elements described in the Applicant's specification in at least Para 0026-0032. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving and storing limitations recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claim 34 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 37, 39-41, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 37, 39-41 are directed to the abstract idea of retail traffic analysis.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 37, claim 37 recites to receive information about at least one of a cashier input, transactional records, and store layout information; receiving a request, the request including an instruction to generate an intelligence model related to a particular physical retail environment, the request identifying a key performance indicator related to the particular physical retail environment to be analyzed; extracting data corresponding to parameters of the key performance indicator, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data, storing the extracted data; calculating, continually and in real time, using algorithms for machine learning processes, the key performance indicator according to the extracted data as the data is received and stored; analyzing, continually and in real time, the key performance indicator calculated for a threshold of the key performance indicator; and sending an action items related to the key performance indicator to a user when the threshold is met.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place (including marketing or sales activities or behaviors), notably retail traffic analysis.
	Furthermore, the mere recitation of machine learning processes does not take the claim out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and claims 39-41 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a central processing unit, a graphical user interface, input module, memory and at least two cameras. The central processing unit, a graphical user interface, input module, memory and at least two cameras are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 37 includes various elements that are not directed to the abstract idea under 2A. These elements include a central processing unit, a graphical user interface, input module, memory, at least two cameras and the generic computing elements described in the Applicant's specification in at least Para 0026-0032. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving and storing limitations recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claim 37 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of the amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 34, 37 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2015/0235237 A1) in view of Redman (US 2006/0010027 A1) further in view of Lee et al. (US 2013/0017561A1).
	Regarding Claim 1, Shaw teaches the limitations of Claim 1 which states
	providing a central processing unit communicatively coupled to the graphical user interface, and operatively connected to at least two cameras, wherein one camera is an infrared camera to receive data from the at least two cameras, at least one of a cashier input, transactional records, and store layout information (Shaw: Para 0077-0079, 0092, 0103, 0177, 0270 via FIG. 3B shows a schematic overview of a system for analyzing interactions between different types of subjects in a real space. In a specific embodiment, the real space is a store and the subjects are people (e.g., customers and salespersons) in the store. This diagram shows a set of cameras 322 and wireless access points (APs) or routers 323 that are positioned in the store. In an implementation, the system receives and records video 324 captured by the cameras. The recorded video may include both the customers and salespersons. The system analyzes the video in order to generate video tracks 325 representing the movement paths of the customers and salespersons. The system can process and present the information 328 to a user such as the store owner or manager. Referring now to FIG. 3E, this Figure shows an overall flow 345 for video - based tracking…In brief, in a step 346, a set of video cameras independently track subjects of the first and second types. In other words, a first video camera tracks subjects of the first type and subjects of the second type. A second video camera, operating independently of the first video camera, similarly tracks subjects of the first type and subjects of the second type…. Some examples of the different type of cameras that may be used with the system include bullet cameras, dome cameras, covert cameras, outdoor cameras, day/night cameras, varifocal cameras, network/IP cameras, wireless cameras, PTZ cameras, speed domes, high-definition cameras, infrared cameras… FIG. 26 shows a flow diagram 2605 for installing a system for tracking a subject across two or more cameras. In a step 2610, a user (e.g., installer) surveys a space to make a floor plan of the space. For example, the user may use a measuring tape, ruler, laser, or other measuring device to make measurements. Making the measurements of an existing space may include measuring a length of the space, measuring a width of the space, marking the location of structural and architectural elements, built-in elements, walls and partitions, display cases, racks, cash registers…);
	receiving a request at the central processing unit from a user via the graphical user interface, the request including an instruction to generate an intelligence model related to a particular physical retail environment, the request identifying a key performance indicator related to the particular physical retail environment to be analyzed (Shaw: Para 0086-0087 via The track identification and intelligence system uses the Wi-Fi-based tracking of salespersons to identify which of the video-based tracks are salespersons and which of the video-based tracks are customers. For example, the system can compare a Wi-Fi-based salesperson track with a video-based track. If features of the Wi-Fi based salesperson track correspond to features of the video-based track, the system can tag or label the video-based track as being that of a salesperson. Once the tracks are labeled, the system can perform data analysis (e.g., interaction analysis). The analysis can include trend analysis, resource utilization analysis, workforce productivity analysis, event correlation (e.g., correlating customer assistance with customer purchases), anomaly detection, threshold violation detection, or traffic flow analysis --just to name a few examples. The reporting system acts as a user interface to the system for displaying reports and results from the analysis. Reports may be shown graphically such as on an electronic screen, printed on paper, or both);
	storing extracted data in memory communicatively coupled to the central processing unit (Shaw: Para 0098 via In an embodiment, the cameras are connected through communication links 427 or a communication network to a system 430 that collects and analyzes the video feeds captured by the cameras. The system includes a configuration server 435, a track processing server 440, and storage including a database 445 for storing tracks, and a database 447 for storing matched tracks); 
	However, Shaw does not explicitly disclose the limitation of Claim 1 which states extracting data corresponding to parameters of the key performance indicator from the at least two cameras and the input module, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data.
	Redman though, with the teachings of Shaw, teaches of
	extracting data corresponding to parameters of the key performance indicator from the at least two cameras and the input module, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data (Redman: Para 0014, 0016, 0022, 0025 via These methods reveal the real-time experience of a customer as he makes his way through a store. Path data, the path of the customer or the timing of the journey through a store, which may include time spent lingering in different segments of the path, is highly indicative of customer motivations and aversions… Customer needs might be met by the path data indicating a customer is waiting for service at a location in the store, or the gathering of a given number of customers, a critical mass, at a given location… Monitoring a customer's specific path and the amount of time spent lingering at specific locations can therefore be invaluable data to analyze the success of various product sales strategies, particularly as they relate to the physical layout of a store, and physical placement of products…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaw with the teachings of Redman in order to have extracting data corresponding to parameters of the key performance indicator from the at least two cameras and the input module, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Furthermore, Shaw does not explicitly disclose the limitations of Claim 34 which state calculating, continually and in real time, using algorithms for machine learning processes, the key performance indicator according to the extracted data as the data is received and stored; and analyzing, continually and in real time, the key performance indicator calculated for a threshold of the key performance indicator; and sending action items related to the key performance indicator to a user when the threshold is met.
	Lee though, with the teachings of Shaw/Redman, teaches of
	calculating, continually and in real time, using algorithms for machine learning processes, the key performance indicator according to the extracted data as the data is received and stored (Lee: Para 0044-0051, 0115 via the disclosure provides a feasible and efficient way to: [0045] a. record these events, [0046] b. correlate and determine which abnormal events occurred based on event sequences, [0047] c. remotely monitor the correlated events and media contents, [0048] d. organize for fast search of event information data, [0049] e. retrieve and display correlated information of a particular event with annotation, and/or [0050] f. provide an alarm notification event flexibly and efficiently…The auto-learning step includes two step processes. First, each agent 32, 34, 36, 38 and 40 collects event data from its respective sensor 42, 44, 46, 48, 50 used at a site and learns a normal pattern from a selected subset of the input and output of a selected sensor 42, 44, 46, 48, 50. Each event is given an abnormality score. The data mining is done automatically without human intervention. After the abnormality score is generated, only medium and high abnormal scores are sent to the abnormality event sequence correlation server (ACS) 52, schematically shown in FIG. 3. The ACS 52 translates the abnormal activities (e.g., abnormal customer order requests) using a mining agent which scores the abnormal behavior based on the abnormality that the behaviors of, e.g., a customer, a worker, or a drive thru car in the form of time- space distributions. Once the event is ranked based on the score, it establishes a common reference for the abnormality between different types of the events); 
	analyzing, continually and in real time, the key performance indicator calculated for a threshold of the key performance indicator (Lee: Para 0016, 0115 via automates the analysis and recording of correlated events and abnormal events to provide real-time notification and incident management reports to a mobile worker and/or managers in real-time…The auto-learning step includes two step processes. First, each agent 32, 34, 36, 38 and 40 collects event data from its respective sensor 42, 44, 46, 48, 50 used at a site and learns a normal pattern from a selected subset of the input and output of a selected sensor 42, 44, 46, 48, 50. Each event is given an abnormality score. The data mining is done automatically without human intervention. After the abnormality score is generated, only medium and high abnormal scores are sent to the abnormality event sequence correlation server (ACS) 52, schematically shown in FIG. 3. The ACS 52 translates the abnormal activities (e.g., abnormal customer order requests) using a mining agent which scores the abnormal behavior based on the abnormality that the behaviors of, e.g., a customer, a worker, or a drive thru car in the form of time-space distributions; and 
	sending action items related to the key performance indicator to a user when the threshold is met (Lee: Para 0066, 0133-0139, 0212 via The display may display real-time queue performance statistics and visual alerts to indicate an increased load on a queue based on the real-time queue status and the cashier's expected work performance. The display may also communicate each queue status to an individual such as a manager by at least one of visual and audio rendering…The system collects multiple types of statistics from location information, estimated arrival time, and order processing workflow status. Using input and output of multiple sensors, the system can perform analyses that are not easy for a manager or worker to do manually, for example: [0134] A. Abnormally fast arrival of vehicles beyond regular service rate in a drive-thru can be detected by video before the order is entered into the POS system. The system can alert the worker (who may be wearing special eyeglasses which also displays real-time store operations data, such as number of cars, and orders, or who may be viewing a real-time display to speed up a worker's order processing, etc.) to speed up the order processing rate or manager to put extra resources for the drive thru. [0135] B. Abnormal order of large number of particular items (e.g., a hamburger), would require attention from kitchen to balance the large order with other shorter orders so that the large order does not block the order processing of other customers' orders. [0136] C. Abnormally high balking rate (i.e., when a customer or vehicle bails out of an order queue) under the normal arrival may indicate that some site operation error might need attention. [0137] D. Abnormal long arrival interval may be due to a traffic jam. [0138] E. Abnormally high product return rate may have a high probability of a phantom return (e.g., when a customer receives a return form an item that was not actually returned) for loss prevention. [0139] F. Abnormally low customer lingering time in a region of the site may indicate a problem with merchandise placement….The EJS 230 provides similar functionality (e.g., event sequence mining) of the ADS; however, the EJS also provides a multimedia event journal displayable as a business intelligence (BI) dashboard 232 (shown in FIG. 18) to display composite events made up of sub-events to allow a user to easily identify site abnormalities and take the appropriate action, as further described…)
	Regarding Claim 37, it is substantially similar to Claim 34 and is rejected for the same reasons.
	Regarding Claim 39, the combination of Shaw/Redman/Lee teaches the limitation of Claim 39 which states
	wherein a visual representation of the intelligence model based on the key performance indicator is presented to the user via the graphical user interface, and the user can adjust key logistical operations of the retail environment based on the visual representation (Lee: Para 0133-0139 via The system collects multiple types of statistics from location information, estimated arrival time, and order processing workflow status. Using input and output of multiple sensors, the system can perform analyses that are not easy for a manager or worker to do manually, for example: [0134] A. Abnormally fast arrival of vehicles beyond regular service rate in a drive-thru can be detected by video before the order is entered into the POS system. The system can alert the worker (who may be wearing special eyeglasses which also displays real-time store operations data, such as number of cars, and orders, or who may be viewing a real-time display to speed up a worker's order processing, etc.) to speed up the order processing rate or manager to put extra resources for the drive thru. [0135] B. Abnormal order of large number of particular items (e.g., a hamburger), would require attention from kitchen to balance the large order with other shorter orders so that the large order does not block the order processing of other customers' orders. [0136] C. Abnormally high balking rate (i.e., when a customer or vehicle bails out of an order queue) under the normal arrival may indicate that some site operation error might need attention. [0137] D. Abnormal long arrival interval may be due to a traffic jam. [0138] E. Abnormally high product return rate may have a high probability of a phantom return (e.g., when a customer receives a return form an item that was not actually returned) for loss prevention. [0139] F. Abnormally low customer lingering time in a region of the site may indicate a problem with merchandise placement).
	Regarding Claim 40, the combination of Shaw/Redman/Lee teaches the limitation of Claim 40 which states
	wherein the action items are at least one of the following: (i) move a product; (ii) change lighting of the product; or (iii) change a type of sign of the product (Lee: Para 0133-0145 via in at least … Digital signage (response to customer profile, age, race, etc. as input to ad manager to match the ad content with majority customer profile). When encounter abnormal profile, system can raise the alert level to the workers. An integrated POS system and digital signage provides a solution. The cameras on POS terminal faces to the customer and capture the face image of customer (selects the best set of face images for further processing and recognition tasks). The collected face images are supplied to an age, gender, etc. decision module to get customer profile information. This information is used by profile based advertisement system to control the content on digital signage).
	Regarding Claim 41, the combination of Shaw/Redman/Lee teaches the limitation of Claim 41 which states
	wherein the action items are at least one of the following: (i) Suggest a change staff to the user; or (ii) suggest a specific change in the number of cashiers to the user (Lee: Para 0133-0145 via in at least The system can alert the worker (who may be wearing special eyeglasses which also displays real-time store operations data, such as number of cars, and orders, or who may be viewing a real-time display to speed up a worker's order processing, etc.) to speed up the order processing rate or manager to put extra resources for the drive thru…).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shaw (US 2015/0058049 A1) SYSTEMS AND METHODS FOR IDENTIFYING AND ANALYZING A CUSTOMER QUEUE
Kaisser (US 2015/0227851 A1) METHOD AND SYSTEM FOR CROWD DETECTION
Golan et al. (US 2010/0013931 A1) SYSTEM AND METHOD FOR CAPTURING, STORING, ANALYZING AND DISPLAYING DATA RELATING TO THE MOVEMENTS OF OBJECTS
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623